Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 04/12/2022.
Claims 1, 2, 4-9 and 11-15 have been allowed.
Claims 1, 4, 5, 7, 9, 11, 12 and 14 have been amended.
Claims 3 and 10 have been cancelled.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see page 8, filed 03/03/2022, with respect to the rejection(s) of claims 1 and 9 being rejected under 35 U.S.C. 102 as being anticipated by Zou et al. US 2018/0196109 (Provided by Applicant; Hereinafter Zou); have been fully considered and are persuasive. Applicant states that “The Office Action states that the inventions claimed in the present claim 1 and 9 are not novel. On the other hand, the claim 2 is obvious over the cited references. Applicant respectfully cancels claims 3 and 10 and incorporates limitations of the canceled claims 3 and 10 into the claim 1 and 9 respectively. Furthermore, Applicant rewrites claims 5 and 12 into independent claims, and rewrites claims 7 and 14 into independent claims via the original independent claims 1 and 9 respectively.” Examiner has been able to corroborate said amendments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see Office Action filed on 02/25/2022 for Reasons for Allowance regarding claims 1, 5, 7, 9, 12 and 14).
Claims 2 and 4 are also allowed as they further limit allowed claim 1.
Claim 6 is also allowed as they further limit allowed claim 5.
Claim 8 is also allowed as they further limit allowed claim 7.
Claim 11 is also allowed as they further limit allowed claim 9.
Claim 13 is also allowed as they further limit allowed claim 12.
Claim 15 is also allowed as they further limit allowed claim 14.
The closest prior art references that were found based on an updated search.
Maresca et al. US 2007/0051165 - An interactive gaseous tracer (130) which is introduced to a fluid flow system such as pipe (10), is allowed to interact with the contents pulled back into pipe.
Shrivastava US 2013/0144544 - The method involves capturing a voltage difference experienced at a circuit node (111) in association with a PCUT (110) changing from a first state of programmability to a second state of programmability.
Yamauchi et al. US 2003/0081461 - A level conversion circuit is provided, at an output, with an initialization circuit for setting the output signal of the level conversion circuit for generating a power cut enable signal controlling a deep power down mode to a predetermined inactive state upon power up. 

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 5, 7, 9, 12 and 14; therefore claims 1, 2, 4-9 and 11-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867